DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 7, 15–17, 22, 24, 26, 29, 30 and 32–40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 15–17, 22, 24, 26, 29, 30 and 32–40 are allowable over Kramer et al., US 2007/0079826 (“Kramer”).
Independent claim 1 discloses a water reservoir comprising a reservoir base comprising a bottom and a plurality of walls forming a cavity and a reservoir lid pivotably connected to allow the water reservoir to be convertible between an open configuration and a closed configuration.  The reservoir lid comprises only a single inlet tube and a single outlet tube.  The inlet tube comprises an inner end arranged within the cavity and an outer end arranged in one of the lid walls of the reservoir lid.  The outlet tube comprises an outer end arranged in one of the lid walls of the reservoir lid and an inner end arranged within the cavity.  The inlet tube and the outlet tube each comprise axes (between the respective inner and outer ends) that are not parallel to one another.  The water reservoir further comprises a flow directing element provided to the inlet tube inner end to form an extension of the inlet tube within the cavity, and configured to obstruct a direct path between the inlet tube inner end and the outlet tube inner end. The flow directing element comprises a tube that is configured to direct the flow of 
Kramer discloses a water reservoir (chamber shell 26) comprising a reservoir base comprising a bottom (bottom of the shell 26) and a plurality of walls forming a cavity (the side walls of the shell 26).  Kramer Fig. 10, [0071].  The reservoir comprises an inlet tube 30 and an outlet tube 31.  Id.  The inlet tube 30 comprises an inner end arranged within the cavity (outlet 54) and an outer end (inlet 27).  Id. at Fig. 10, [0075], [0078].  The outlet tube comprises an outer end (outlet 28) and an inner end arranged within the cavity (inlet 55).  Id.  The inlet tube and the outlet tube each comprise axes (between the respective inner and outer ends).  Id. at Fig. 10).  The water reservoir further comprises a flow directing element provided to the inlet tube inner end configured to obstruct a direct path between the inlet tube inner end and the outlet tube inner end (outlet 54 which obstructs a direct path between the end of inlet tube 30 and outlet tube 31, as seen in Fig. 10). 

    PNG
    media_image1.png
    694
    826
    media_image1.png
    Greyscale

 Kramer differs from claim 1 because it does not disclose a reservoir lid pivotably connected to allow the reservoir 26 to be convertible between an open and closed configuration with the reservoir lid comprising the inlet tube 30 and outlet tube 31.  Rather, Kramer’s top is solid and the inlet tube 30 and outlet tube 31 are therefore not provided in a pivotably lid.  Therefore, Kramer also does not teach the outer ends of the inlet and outlet tubes being arranged in one of a plurality of lid walls of a reservoir lid, as required by claim 1.  Furthermore, the inlet and outlet tubes 30, 31 are parallel to one another, and therefore Kramer does not disclose that its inlet and outlet tube axes are not parallel with another, as required by the claim.  Additionally, the structure in Kramer corresponding to the “flow directing element” (i.e., the outlet 54 of inlet tube 
Independent claim 35 is allowable for reasons similar to claim 1.  Dependent claims 7, 15–17, 22, 24, 26, 29, 30, 32–34 and 36–40 are allowable because they depend from claims 1 or 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776